Citation Nr: 0703490	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-29 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for otitis media.

4.  Entitlement to service connection for a left knee 
condition.

5.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected degenerative arthritis of the 
left shoulder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to 
September 1961(Air Force) and from February 1964 to June 1966 
(Navy).  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision by which the RO granted 
service connection for degenerative arthritis of the left 
shoulder and denied service connection for the remainder of 
the disabilities claimed herein.  Regarding the former, 
although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.

The issues of entitlement to service connection for a left 
knee condition and entitlement to an initial evaluation in 
excess of 10 percent for service-connected left shoulder 
degenerative arthritis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be related to the 
veteran's active duty service.

2.  Tinnitus is not shown to be related to the veteran's 
active duty service.

3.  The veteran is not shown to be suffering from otitis 
media.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2006).

2.  Tinnitus is not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  Otitis media is not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a July 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claims, 
effectively informing the veteran to submit any relevant 
evidence in his possession.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claims decided 
herein are denied, and no disability ratings or effective 
dates will be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed.Cir. 2006) 
(holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service private a VA medical records.  The veteran 
has also been afforded VA medical examinations in furtherance 
of his claims.  He has not pointed to any outstanding 
evidence that is relevant to the issues on appeal and that 
has not already been associated with the claims file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

Bilateral hearing loss and tinnitus

The service medical records are silent regarding complaints 
or findings regarding hearing loss and/or tinnitus.  Indeed, 
on separation from his last period of service, in June 1966, 
the veteran's hearing, after conversion from ASA units to ISO 
(ANSI), was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
5
0
5
5
10

On March 2004 VA audiologic examination, hearing was as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
30
50
34
LEFT
20
35
40
65
40

Speech recognition under the Maryland CNC Test was 100 
percent bilaterally.  The examiner diagnosed mild to 
moderately severe sensorineural hearing loss of the right ear 
and mild to severe sensorineural hearing loss in the left.

A VA physician who examined the veteran that month and 
reviewed the audiologic examination results as well as the 
veteran's history concluded that because the service medical 
records were negative for hearing loss and tinnitus and 
because the veteran's hearing was normal on separation, it 
was most likely that the veteran's current hearing loss and 
tinnitus occurred subsequent to separation from service.  The 
most likely etiology of the veteran's hearing loss and 
tinnitus, according to the VA physician, was presbycusis.  
Thus, it was unlikely that the veteran's hearing loss and 
tinnitus were related to military noise exposure.  

In an August 2004 letter, D.M. Chihal, M.D., an 
otolaryngologist, wrote that the veteran was exposed to noise 
in service as a flight line mechanic and in other capacities 
without ear protection.  Dr. Chihal indicated that the 
veteran reported hearing loss and tinnitus since service.  
Dr. Chihal diagnosed bilateral sensorineural hearing loss 
with 84 percent correct word recognition in the right ear and 
48 percent correct in the left ear.  Dr. Chihal opined that 
the veteran's bilateral hearing loss was, more likely than 
not, due to airplane engine and heavy equipment noise in 
service.

The veteran indeed suffers from bilateral hearing loss within 
the meaning of VA regulations.  Although the March 2004 VA 
audiologist did not provide information regarding hearing at 
500 Hertz, there were auditory threshold of 40 decibels or 
greater in at least one relevant frequency in each ear.  Such 
results qualify as hearing loss.  38 C.F.R. § 3.385.  He has 
also been diagnosed with tinnitus.  

A present disability is not sufficient to establish service 
connection.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, 
supra.  In addition to a currently shown disability, the 
evidence must reflect a nexus between such disability and 
service.  Id.  In thus case, according to the VA physician, 
such nexus is absent regarding both bilateral hearing loss 
and tinnitus.  Thus, service connection for these conditions 
is denied.  38 C.F.R. § 3.303.  

The Board indeed recognizes that although Dr. Chihal did not 
opine regarding the etiology of tinnitus, he did opine that 
the veteran's bilateral hearing loss was related to service.  
The Board does not credit this opinion, as it does not appear 
to be based on a review of the record in its entirety.  Dr. 
Chihal made no reference to the fact that the veteran's 
hearing was normal throughout service and appears to have 
based his conclusion solely upon a history provided by the 
veteran.  The VA physician, in contrast, reviewed the entire 
record and offered a rationale grounded upon the body of 
evidence contained in the record.  The Board, therefore, 
finds the opinion of the VA physician far more probative than 
that of Dr. Chihal who quite clearly did not review the 
veteran's service medical history.  The Board reminds the 
veteran that VA decision makers have discretion to accept or 
reject pieces of evidence provided that sufficient reasons 
and bases are set forth explaining such actions.  Hayes v. 
Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive VA 
evaluation in March 2004, a VA examiner opined that the 
veteran's bilateral hearing loss and tinnitus were unrelated 
to service and that the most likely etiology of bilateral 
hearing loss and tinnitus was the veteran's age as opposed to 
service.  The medical evidence to the contrary, as explained 
above, is far less persuasive.  Thus, the preponderance of 
the evidence os against the claims.  As the preponderance of 
the evidence is against the veteran's claims, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.

Otitis media

In August 1958, the veteran reported an ear ache in the left 
ear that began one week prior.  His ear drum was red.  Left 
otitis media was diagnosed.  Two days later, bilateral otitis 
externa was diagnosed.  There are no other references in the 
service medical records to ear infections of any sort.

On March 2004 VA examination, the examiner indicated that the 
otologic examination was unremarkable and no signs of otitis 
media were mentioned.

Otitis media was last diagnosed some five decades ago.  There 
appear to have been no recurrences of otitis media since 
1958, and it was not found on recent examination.  A grant of 
service connection requires a presently manifested 
disability.  38 C.F.R. § 3.303; Gilpin, supra;  Degmetich, 
supra.  Because otitis media is not shown, service connection 
for that disability is denied.  Id.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for otitis media is denied.


REMAND

Further medical evaluation is necessary with respect to the 
claim of service connection for a left knee disability and 
the claim of increase for the service-connected left shoulder 
disability.

Regarding the left knee, the veteran was provided an 
orthopedic examination in March 2004.  The examiner assessed 
diagnoses relevant to the left knee, but he failed to provide 
an etiology of the left knee disabilities diagnosed.  An 
orthopedic examination should be scheduled for an opinion 
regarding etiology.

Next, the Board finds that the RO must schedule another VA 
orthopedic examination to fully evaluate the severity of the 
service-connected left shoulder disability.  The examiner 
must describe all symptoms and manifestations of the 
veteran's left shoulder disability including accurate range 
of motion measurements.

The examiner in this regard should identify any objective 
evidence of pain or functional loss due to pain associated 
with the service-connected disability.  The examiner should 
be requested to provide an opinion as to the extent that left 
shoulder pain limits the veteran's functional ability.  

The examiner should also be requested to determine whether, 
and to what extent, the left shoulder exhibits weakened 
movement, excess fatigability, or incoordination.

Finally, because the veteran has not been fully advised of 
disability ratings and effective dates as mandated by the 
Court in Dingess/Hartman, corrective VCAA notice should be 
sent to the veteran.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that discussed disability ratings 
and effective dates as applicable pursuant 
to the Court's holding in Dingess/Hartman.

2.  Schedule a VA orthopedic examination.  
The examiner must diagnose all left knee 
disabilities and opine regarding the 
etiology of each such disability 
diagnosed, including whether it is at 
least as likely as not that any currently 
manifested left knee disorder is related 
to the veteran's active service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician. The physician should 
adequately summarize the relevant history 
and clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

Regarding the left shoulder, the examiner 
must assess the severity of that 
disability.  The examiner must describe 
all symptoms and manifestations of the 
veteran's left shoulder disability 
including accurate range of motion 
measurements.  The examiner should 
identify any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
left shoulder pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the left shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination.  A 
rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, must 
be made available to the examiner for 
review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on which 
he or she relied.

3.  Thereafter, the RO should readjudicate 
the issues on appeal, to include 
consideration of all evidence of record.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence, 
and the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


